bohdan senyszyn and kelly l senyszyn petitioners v commissioner of internal revenue respondent docket no filed date between and ph misappropriated funds from a business_associate dh as part of a criminal investigation of ph a revenue_agent examined records of accounts belonging to ps dh or related entities and determined that during ph received from dh’s accounts dollar_figure more than he paid back to dh during that year ph later pleaded guilty to and was convicted of criminal charges including tax_evasion in violation of sec_7201 under a plea agreement ph agreed to a stipulation that he knowingly and willfully failed to report dollar_figure of taxable_income for held the evi- dence presented shows that contrary to the revenue agent’s analysis ph repaid to dh during more than the amount the revenue_agent determined ph to have misappropriated from dh in that year held further the purposes of the doc- trine of collateral_estoppel do not support its application to uphold whatever minimum deficiency would be consistent with ph’s conviction for tax_evasion held further because ps are not liable for any deficiency in their federal_income_tax for the fraud_penalty r asserts against ph and the accuracy-related_penalty r asserts against pw are not sus- tained bohdan senyszyn and kelly l senyszyn pro sese marco franco and lydia a branche for respondent halpern judge by notice_of_deficiency dated date respondent determined for petitioners’ taxable senyszyn v commissioner year a deficiency in federal_income_tax of dollar_figure a fraud_penalty of dollar_figure against petitioner bohdan senyszyn and an accuracy-related_penalty of dollar_figure against petitioner kelly l senyszyn the deficiency in tax results primarily from respondent’s adjustment increasing petitioners’ gross_income on account of dollar_figure of income that peti- tioners failed to report in the answer because of what he describes as computational adjustments respondent asserted an increased deficiency accuracy-related_penalty and fraud_penalty of dollar_figure dollar_figure and dollar_figure respectively peti- tioners assign error to respondent’s deficiency determination and to the penalties they also claim as an affirmative defense that mrs senyszyn qualifies for relief from joint_and_several_liability for any deficiency under the innocent spouse rules of sec_6015 unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar findings_of_fact background petitioners resided in new jersey when they timely filed their petition during the late 1990s and early 2000s mr senyszyn then an internal revenue_agent became increasingly involved in the business affairs of a real_estate developer david hook mr senyszyn persuaded mr hook to give him control_over his business on the basis of mr senyszyn’s claims that he could save taxes by creating new entities by mid-2002 mr senyszyn had obtained nearly full control_over mr hook’s business affairs and accounts the modern method trust in date as part of his tax planning efforts for mr hook mr senyszyn executed an indenture for a_trust known as the modern method trust trust the trust inden- ture identifies mr senyszyn as both grantor and trustee the united_states tax_court reports evidence however does not show what assets if any mr senyszyn transferred to the trust upon its formation mr hook later contributed to the trust real_property referred to as lot allegedly on the understanding that his children were the trust’s sole beneficiaries the trust inden- ture however identifies both mr hook’s and petitioners’ children as beneficiaries on date mr hook sold real_property in lafayette new jersey of the total dollar_figure sale price for the property dollar_figure was paid to the trust acquisition of the hardyston property on date mr hook and mr senyszyn purchased real_property in hardyston and wantage townships new jersey hardyston property as joint_tenants with the right_of_survivorship paying dollar_figure mr hook had intended to purchase the hardyston property himself until mr senyszyn advised him that he lacked sufficient funds mr senyszyn then offered to pay half of the purchase_price himself mr senyszyn purported to have paid his share of the price of the hardyston property from his own funds entitling him to a joint interest in the property petitioners’ original federal_income_tax return on date petitioners filed a joint form_1040 u s individual_income_tax_return on that return petitioners reported wages of dollar_figure gross_receipts of dollar_figure on schedule c profit or loss from business and gross_receipts of dollar_figure on schedule f profit or loss from farming petitioners did not report gross_income from any other sources on their return nor did they otherwise disclose any other sources of income on the return or on a statement attached to the return mr hook’s suit against mr senyszyn on date mr hook filed a civil suit alleging fraud against petitioners in new jersey state court the complaint charges that petitioners embezzled and converted a minimum of dollar_figure at trial mr hook alleged that mr senyszyn the indenture purports to effect a transfer by mr senyszyn of those assets listed on an attached schedule but the schedule is blank senyszyn v commissioner had embezzled a total of dollar_figure million from to in mr senyszyn and mr hook joined in deeding all but one parcel of the hardyston property to mr hook in partial settlement of mr hook’s claim against petitioners agent degrazio’s analysis mr hook’s civil suit led to a federal criminal investigation of mr senyszyn as part of that investigation internal rev- enue agent carmine degrazio was asked to determine the amount of unreported income mr senyszyn had received in agent degrazio examined records of accounts belonging to petitioners to mr hook or to related entities- including bank statements canceled checks and supporting documentation-to determine the flow of funds between mr hook’s accounts and mr senyszyn’s accounts agent degrazio compared the transfers made from mr hook’s accounts to mr senyszyn’s accounts with the trans- fers in the opposite direction and concluded that mr senyszyn had received dollar_figure of net benefits from mr hook that petitioners did not report on their form_1040 agent degrazio’s calculation can be summarized as fol- lows item amount benefits to senyszyn funds returned to hook dollar_figure big_number total unreported income big_number on the premise that mr hook funded the trust agent degrazio treated the trust’s assets as mr hook’s for pur- poses of his analysis thus agent degrazio treated as bene- fits to mr senyszyn his use of trust assets to pay personal and family_expenses the dollar_figure of funds that agent degrazio determined mr senyszyn to have returned to mr hook included pay- ments of dollar_figure allegedly made by mr senyszyn to the trust because mr senyszyn was charged with payments by the trust for his benefit agent degrazio explained at trial that anything that goes back from mr senyszyn to the trust should be credited agent degrazio elaborated on his thinking in the following colloquy with mr senyszyn united_states tax_court reports agent degrazio to the extent that we hit you for anything that came out of that trust account to you well then the other side of the coin is it’s only fair to say that if anything come from you back to that account that should be a credit to you mr senyszyn i agree that’s fair agent degrazio that should absolutely be done among the transfers allegedly made by mr senyszyn to the trust that agent degrazio credited as repayments was a transfer of dollar_figure dated date and described as journaled funds from b s schwab acct according to agent degrazio the reference to journaled funds indicates that the transfer was made from mr senyszyn’s account with the investment firm charles schwab to the trust’s account with the same firm because both accounts were maintained with the same institution funds could be transferred between the two accounts simply by journal entry mr senyszyn’s criminal case on date the u s attorney for the district of new jersey filed a four-count information in a criminal case against mr senyszyn that included a charge of tax eva- sion in violation of sec_7201 in support of the tax_evasion charge the information alleged that mr senyszyn embezzled approximately dollar_figure from mr hook during and failed to include that amount in the income reported on peti- tioners’ form_1040 the information also alleged in support of both the tax_evasion count and a separate count under sec_7214 making or signing of fraudulent return by officer_or_employee of united_states that mr senyszyn prepared and filed a fraudulent return on behalf of mr hook’s corporation modern method development inc mmdi contemporaneous with the u s attorney’s filing of charges against him mr senyszyn signed an agreement to plead guilty to all four of the counts with which he was charged mr senyszyn agreed to stipulate at sentencing bohdan senyszyn knowingly and willfully did not include about dollar_figure in additional taxable_income that he acquired in in exchange for mr senyszyn’s agreement to plead senyszyn v commissioner guilty the u s attorney dropped charges against mrs senyszyn on date mr senyszyn entered a plea of guilty in accordance with his agreement with the u s attorney although he subsequently moved to withdraw his guilty plea to the count of tax_evasion the u s district_court for the district of new jersey denied the motion and on date it entered judgment pursuant to the plea mr senyszyn appealed the denial of his motion to with- draw his guilty plea and the u s court_of_appeals for the third circuit affirmed the denial see 338_fedappx_201 3d cir mr senyszyn filed a motion to vacate set_aside or correct his sentence and that motion was denied as well see senyszyn v united_states no 09-cv-6120 wl d n j date order denying motion he did not file a direct appeal of his criminal sentence and his conviction has become final petitioners’ amended federal_income_tax return on date petitioners submitted to respondent a form 1040x amended u s individual_income_tax_return for calendar_year the internal_revenue_service irs received that return but did not process it at trial mr senyszyn claimed that he had prepared the amended_return at the instruction of the judge in his criminal case who directed him to file correct amended returns schedule c of the form 1040x reports dollar_figure of addi- tional gross_income that schedule treats as gross_receipts or sales the dollar_figure of benefits agent degrazio determined mr senyszyn to have received from mr hook subject_to an offset for the dollar_figure agent degrazio determined to have been repaid resulting in the reported dollar_figure of gross_income the schedule c also reports undetailed expenses of dollar_figure resulting in a reported net profit of -dollar_figure in his testimony mr senyszyn described the undetailed expenses as an additional repayment to mr hook that agent degrazio had omitted from his analysis according to mr senyszyn the expenses consist primarily of two payments deposited in escrow to fund his and mr hook’s purchase of united_states tax_court reports the hardyston property evidenced by copies of two checks that were attached to the schedule c agent degrazio’s alleged mathematical error listed at trial mr senyszyn agreed that with one exception the transfers in agent degrazio’s analysis actually occurred in the amounts and on the dates indicated the only item to which mr senyszyn takes exception is the alleged journal entry transfer of dollar_figure on date from his charles schwab account to the trust’s account agent degrazio could not explain at trial how he came up with the dollar_figure figure that appears in his analysis he claimed he would have based the allowance in mr senyszyn’s favor on some type of document but could no longer recall what that document was he then speculated that he would have went back to the schwab state- ment but no transfer of dollar_figure appears on the charles schwab account statement for date the monthly statements of the trust’s charles schwab account for show that while no transfer between mr senyszyn’s account and the trust’s account occurred on date other transfers occurred throughout the year from mr senyszyn’s account to the trust’s account that total dollar_figure the amounts and dates in of those transfers are as follows date of transfer feb mar mar mar apr may may may june july july july aug dec dec amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number agent degrazio omitted those transfers from his analysis senyszyn v commissioner the statement of the trust’s charles schwab account for date shows a transfer to mr senyszyn’s account of dollar_figure made on date that is the only transfer from the trust’s account to mr senyszyn’s account that appears on any of the monthly statements of the trust’s account for agent degrazio did not include the date transfer of dollar_figure from the trust’s charles schwab account to mr senyszyn’s account in his calculation of benefits received by mr senyszyn during i burden_of_proof opinion the primary factual issue before us is whether during mr senyszyn took from the accounts of his business_associate david hook and used for his own purposes dollar_figure more than he repaid to mr hook in general a taxpayer bears the burden_of_proof rule a however sec_7491 shifts the burden_of_proof to the commissioner in certain situations if the taxpayer raises the issue introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability and demonstrates compliance with the applicable_requirements of sec_7491 because we base our decision regarding the relative amounts that mr senyszyn took from and repaid to mr hook during upon a preponderance_of_the_evidence we need not assign the burden_of_proof see eg 133_tc_340 124_tc_95 ii respondent’s threshold arguments respondent suggests that the asserted deficiency and pen- alties can be sustained solely on mr senyszyn’s stipulation in his criminal tax proceeding although we previously con- cluded that the stipulation to which mr senyszyn agreed in his criminal case does not collaterally estop petitioners from challenging the amount of the deficiency respondent asserts in that mr senyszyn’s stipulation is strong evidence of the deficiency amount senyszyn v commissioner tcmemo_2013_274 at respondent alleges that petitioners failed to this civil_proceeding we acknowledged united_states tax_court reports present credible_evidence contrary to the stipulation and that consequently the asserted deficiency and penalties should be sustained solely on the basis of mr senyszyn’s admission as explained below however the evidence pre- sented convinces us that agent degrazio understated the amount that mr senyszyn repaid to mr hook during and that correction of agent degrazio’s error eliminates the asserted deficiency respondent also argues that petitioners’ reporting of dollar_figure of additional income on schedule c of their amended_return constitutes an admission that warrants sus- taining the asserted deficiency although s tatements made in a tax_return signed by a taxpayer may be treated as admissions 62_tc_739 aff ’d without published opinion 521_f2d_1399 3d cir we do not view petitioners’ amended return as an acceptance of agent degrazio’s analysis in its entirety while petitioners’ amended_return reports as income the dollar_figure of net benefits that agent degrazio determined mr senyszyn to have received from mr hook that return also claims an additional deduction of dollar_figure we reject peti- tioners’ argument that the dollar_figure they reported as a deduction on their amended_return should be treated as a repayment to mr hook in nonetheless petitioners’ claiming of that deduction means that we cannot treat their amended_return as an admission that agent degrazio accurately computed both the benefits that mr senyszyn received from mr hook in and the amounts mr senyszyn repaid to him in that year according to petitioners the dollar_figure deduction claimed on their amended_return consists primarily of amounts paid to acquire the hardyston property if mr hook had owned full title to the hardyston property from its initial acquisition in mr senyszyn’s provision of some or all of the funds paid to acquire the property could properly be treated as a repayment to mr hook in that year instead however mr senyszyn purported to have provided his share of the price of the property from his own funds entitling him to a joint interest in that property therefore mr senyszyn did not effect any repayment by means of the hardyston property until when all but one parcel of the property was deeded to mr hook in partial settlement of his civil claim against peti- tioners senyszyn v commissioner iii agent degrazio’s analysis having rejected respondent’s threshold arguments we turn to agent degrazio’s analysis and the error that petitioners allege him to have made in his calculations requirements of a the propriety of agent degrazio’s method contrary to petitioners’ arguments we accept the propriety of the method agent degrazio used to determine the amount of income that they failed to report on their initial fed- eral income_tax return agent degrazio sought to determine the net flow of funds from mr hook’s accounts to mr senyszyn’s accounts by examining records of those accounts petitioners appear to argue that their compliance with the recordkeeping renders impermissible agent degrazio’s analysis of their receipts and expenditures as a means of identifying and quantifying unre- ported income although respondent disputes petitioners’ claim that they kept adequate books_and_records we need not resolve that question a taxpayer’s maintenance of ade- quate books_and_records does not prevent the commissioner from determining a deficiency when he determines that those books_and_records show income that the taxpayer failed to report on his return see 49_tc_296 rejecting commissioner’s analysis of changes in taxpayer’s net_worth as an indirect means of identifying unreported income but upholding deficiency based on tax- payer’s books_and_records sec_6001 in short the issue before us is not whether agent degrazio’s comparison of the benefits that mr senyszyn received from mr hook in and the amounts repaid in that year was an appropriate means of determining the extent to which petitioners underreported their income for the year instead the issue is whether agent degrazio cor- rectly computed the relevant amounts b the alleged mathematical error petitioners offer various reasons why the amounts that agent degrazio reported as benefits to mr senyszyn should not be included in their gross_income in general we are unpersuaded by petitioners’ arguments about the tax- ability of mr senyszyn’s use of funds from mr hook’s accounts most of those arguments rest on the proposition united_states tax_court reports that petitioners did not actually receive the amounts in ques- tion those amounts not received by petitioners that agent degrazio treated as income however were paid for their benefit it has long been clear that t he discharge by a third person of an obligation to him is equivalent to receipt by the person taxed see 279_us_716 in any event because we find that mr senyszyn returned to mr hook in more than the dollar_figure of benefits that he received from mr hook in that year as calculated by agent degrazio we need not examine in detail the extent to which petitioners were required to include those benefits in income mr senyszyn’s repayment of more than dollar_figure in entitles petitioners to a deduction or offset of more than the amount of unreported receipts alleged by respondent for that year see 366_us_213 quoting with approval government’s observation on brief that victim’s recovery_of misappropriated funds reduces embezzler’s income chumbook v commissioner tcmemo_1977_108 tax ct memo lexis at where restitution of wrongfully converted property is made prior to the close of the year of the wrongful conversion the restitu- tion offsets what would otherwise be income so that no income results from the wrongful conversion the only item included in agent degrazio’s analysis that petitioners dispute in amount as well as tax treatment is the purported transfer of dollar_figure made by journal entry on date from mr senyszyn’s charles schwab account to the trust’s account agent degrazio readily accepted that any transfers from mr senyszyn’s charles schwab account to the trust’s account should be treated as repayments by mr senyszyn to mr hook but he could not explain at trial how he came up with the dollar_figure figure that appears in his analysis respondent initially dismissed agent degrazio’s alleged error on the grounds that he treated the transfer as a repay- ment by mr senyszyn to mr hook disregarding the pur- we view it as unlikely that in total mr senyszyn returned to mr hook more funds than he took according to mr hook’s testimony how- ever mr senyszyn’s alleged misappropriation occurred over a three-year period encompassing to while we have before us only one of those years senyszyn v commissioner ported transfer respondent suggested would simply increase the asserted deficiency but petitioners do not allege that agent degrazio over- stated mr senyszyn’s repayments to mr hook instead peti- tioners allege that agent degrazio understated those repay- ments and the monthly statements of the trust’s charles schwab account for support petitioners’ allega- tion agent degrazio’s analysis failed to consider the dollar_figure of transfers made from mr senyszyn’s charles schwab account to the trust’s account during respondent offers two arguments in response to peti- tioners’ claim for an adjustment of dollar_figure in the amount that mr senyszyn repaid to mr hook during to correct agent degrazio’s mathematical error first respondent observes that petitioners simply tote up the journal entry transfers going in one direction from mr senyszyn’s account to the trust’s account and make no allowance for transfers in the other direction respondent points to the dollar_figure transfer from the trust’s account to mr senyszyn’s account in date b y way of example but that transfer is not one example among many it is the only transfer from the trust’s account to mr senyszyn’s account that appears on any of the monthly statements of the trust’s account for respondent’s second argument regarding agent degrazio’s alleged math error is that petitioners failed to identify the source of the funds transferred from mr senyszyn’s charles schwab account to the trust’s account respondent’s argu- ment reflects the premise that to the extent that the funds moved from mr senyszyn’s account to the trust’s account came from mr hook they should not count as repayments by mr senyszyn to mr hook but that premise is mistaken if for example a taxpayer embezzles dollar_figure from a victim and in the same year returns dollar_figure the taxpayer has dollar_figure of income-not dollar_figure see james u s pincite chumbook v commissioner tax ct memo lexis at and the embezzler’s repayment of the embezzled funds reduces his income regardless of whether the dollar_figure returned was part of the particular funds embezzled from the victim or instead came from another source if the embezzled funds count as income then as agent degrazio recognized the return of united_states tax_court reports those funds or their equivalent counts as an offset to the income on the preponderance_of_the_evidence submitted we con- clude that mr senyszyn made repayments to mr hook in of dollar_figure computed as follows item repayments determined by agent degrazio erroneou sec_12 transfer transfers from mr senyszyn’s account to trust’s account reported on monthly statements transfer from trust account to mr senyszyn’s account1 amount dollar_figure big_number big_number big_number corrected amount of repayments 1we treat the date transfer from the trust’s charles schwab account to mr senyszyn’s account as a subtraction from the net repay- ments made by mr senyszyn during that year because agent degrazio did not include this transfer in his calculation of benefits received by mr senyszyn during the year big_number therefore even if we accept agent degrazio’s determination that during mr senyszyn took dollar_figure from mr hook’s accounts and used those funds for his own purposes we find that mr senyszyn repaid to mr hook during that year more than he took because any taxable_income to mr senyszyn as a result of his misappropriation should be offset by amounts repaid in the same year and because the defi- ciency that respondent asserted is based entirely on peti- tioners’ omission of dollar_figure of income the evidence pre- sented does not support the asserted deficiency despite our finding that mr senyszyn repaid to mr hook during more than the amount that agent degrazio determined mr senyszyn to have misappropriated from mr hook during that year we reject peti- tioners’ claim for a refund our ancillary jurisdiction to determine overpay- ments and order refunds is subject_to applicable periods of limitation sec_6512 in particular we cannot allow a refund if a claim therefor would have been barred by the applicable statute of limitation had the claim been made on the date_of_issuance of the notice_of_deficiency see id para b because petitioners filed their original return for on date before its due_date of date the period of limitation for a claim_for_refund of tax for that year ended three years after the due_date of the return on date see sec_6511 sec_6513 thus the limi- senyszyn v commissioner iv collateral_estoppel although the evidence presented does not support the amount of the deficiency that respondent asserted-or indeed any deficiency at all-we could apply the doctrine_of collateral_estoppel to uphold a deficiency in whatever min- imum amount would justify mr senyszyn’s conviction under sec_7201 under the doctrine_of collateral_estoppel or issue preclusion once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 collateral_estoppel has the dual purpose of protecting litigants from the burden of relitigating an iden- tical issue with the same party or his privy and of promoting judicial economy by preventing needless litigation 439_us_322 it also fos- ters reliance on judicial action by minimizing the possibility of inconsistent decisions montana u s pincite we previously determined that because the exact amount of petitioners’ underpayment_of_tax was not a necessary ele- ment of tax_evasion under sec_7201 mr senyszyn’s stipulation in his criminal tax proceeding does not collat- erally estop him from challenging respondent’s adjustment for unreported income in this civil_proceeding senyszyn v commissioner at nonetheless the existence of some underpayment was a necessary element of the offense for which mr senyszyn was convicted see 380_us_343 listing the existence of a tax_deficiency among the elements of sec_7201 therefore we accepted that mr senyszyn’s criminal conviction estab- lished the existence of an underpayment by petitioners for but not its exact amount senyszyn v commissioner at see also anderson v commissioner tcmemo_2009_44 wl at holding that prior convic- tion of tax crimes established fraud for purposes of statute_of_limitations and penalties with amounts of deficiencies and penalties to be determined by trial aff ’d 698_f3d_160 3d cir tation period expired almost four years before respondent’s issuance of a notice_of_deficiency on date united_states tax_court reports although the existence of some tax_deficiency is a nec- essary element of the offense described in sec_7201 prior cases do not establish a minimum amount necessary to sup- port a conviction some u s courts of appeals have sug- gested that sec_7201 requires a substantial deficiency e g 506_f3d_225 3d cir holding that while the government need not allege or prove the precise amount of additional tax due and owing to support a charge of tax_evasion under sec_7201 the evi- dence must establish a substantial tax_deficiency 204_f3d_1024 10th cir to establish th e offense described in sec_7201 the govern- ment must prove the existence of a substantial tax_liability 118_f3d_228 4th cir listing a substantial tax_deficiency among the elements of a violation of sec_7201 218_f2d_86 8th cir t he offense here is not one requiring exact proof as to the amount of net_income evaded but whether or not the defendant attempted to evade a substantial amount of net_income_tax but see 387_f3d_636 7th cir we take this opportunity to clarify the law in this circuit the government need not charge a substantial tax_deficiency to indict or convict under u s c sec_7201 despite some courts’ references to a substantiality requirement we have found no case in which a defendant avoided conviction because the determined deficiency was too small see id pincite n defendants conceded at oral argument that no court has held that an insubstantial tax_deficiency is not punishable under u s c sec_7201 see also 723_f2d_217 2d cir while it is true that at some point a court may as a matter of law find that the insubstantial the threshold is a low one liability avoided was in parklane hosiery co u s pincite the supreme court granted broad discretion to trial courts in regard to plaintiffs’ attempts to use collateral_estoppel offensively to prevent a defendant from relitigating a claim previously lost to a different claimant the court’s determination in that regard was grounded in its recognition that in many cases the purposes underlying collateral_estoppel would not sup- port its use by plaintiffs when the use of collateral_estoppel senyszyn v commissioner in a tax_deficiency case is offensive or defensive is not entirely clear in deficiency cases we have before us not a plaintiff and defendant but a petitioner and respondent in 91_tc_273 ndollar_figure we sug- gested that the classification of an attempted use of collateral_estoppel in a deficiency case as offensive or defensive should turn on which party has the burden_of_proof given the con- cerns addressed in parklane hosiery co regarding offensive collateral_estoppel however we believe it appropriate to treat the use of the doctrine to uphold a deficiency against petitioners as offensive because mr senyszyn was a defend- ant in his prior criminal case in any event we read parklane hosiery co as standing for a broader principle that collateral_estoppel need not be applied regardless of the labels that might be affixed to its use when the purposes of the doctrine do not support its application therefore we consider whether the purposes of collateral_estoppel support applying the doctrine to uphold a deficiency in petitioners’ federal_income_tax we have not pre- viously faced the question of whether a taxpayer’s prior conviction for tax_evasion requires the determination_of_a_deficiency when the evidence shows that none exists in anderson v commissioner wl at we rejected the taxpayer’s argument that determining the exist- ence of a fraud_penalty before determining its amount was premature we denied the possibility that the taxpayer’s underpayment and thus fraud_penalty might ultimately be determined to be zero in other words we surmised that if presented with the issue we face today we would find some underpayment however small by reason of collateral_estoppel id obviously our prior speculation on the question was dictum now confronted with a record that puts squarely before us the question that was merely hypothetical in anderson we conclude that the purposes of the doctrine would not be served by upholding a deficiency unsupported by the evi- dence presented upholding a minimum deficiency would not barrow v commissioner tcmemo_2008_264 does not compel appli- cation of collateral_estoppel to reach a result contrary to the evidence in barrow we applied the doctrine only to determine in the face of the com- missioner’s failure of proof the portion of the taxpayer’s deficiency attrib- utable to fraud united_states tax_court reports promote judicial economy even after mr senyszyn’s convic- tion under sec_7201 we were required to hear this case to determine the amount of petitioners’ deficiency and any inconsistency between mr senyszyn’s prior criminal convic- tion and a decision that petitioners are not liable for any deficiency would not undermine reliance on judicial action cf montana u s pincite because the inconsistency would result not from conflicting findings by different courts but instead from mr senyszyn’s entry of a guilty plea to a charge that the evidence-at least as presented to us-would not support therefore we decline to apply the doctrine_of collateral_estoppel to uphold whatever minimum deficiency would be consistent with mr senyszyn’s conviction under sec_7201 mr senyszyn did not explain why he agreed to the stipulation of unre- ported income for as part of his plea agreement if in fact he repaid to mr hook during that year more than he took our puzzlement over his motives however does not prevent us from concluding on the basis of a preponderance_of_the_evidence presented to us that agent degrazio erred in his analysis and that mr senyszyn at least during repaid to mr hook more than he misappropriated for purposes of our analysis we have accepted that the conditions of collateral_estoppel are present despite the existence of alternative grounds for mr senyszyn’s conviction under sec_7201 mr senyszyn’s preparation and filing of a fraudulent return on behalf of mmdi were themselves suffi- cient grounds to justify his conviction for tax_evasion although the exist- ence of an underpayment is a necessary element of the offense described in sec_7201 380_us_343 the defi- ciency need not be that of the defendant eg 118_f3d_228 4th cir evidence of defendant-attorney’s efforts to assist client in concealing assets from irs sufficient to support conviction under sec_7201 because mr senyszyn’s conviction under sec_7201 was justified by his preparation and filing of a fraudulent return on behalf of mmdi the determination that in addition he omitted income from his own return could be viewed as having been unnecessary to the conclusion reached in his criminal case see eg restatement judgment sec_2d sec_27 cmt i if a judgment of a court of first instance is based on determina- tions of two issues either of which standing independently would be suffi- cient to support the result the judgment is not conclusive with respect to either issue standing alone the u s court_of_appeals for the third cir- cuit however to which appeal of the present case would lie absent a stipu- lation to the contrary see sec_7482 has rejected the position of the second restatement and decided to follow the traditional view that independently sufficient alternative findings should be given preclusive ef- fect 458_f3d_244 3d cir even if we disagreed with the court_of_appeals we senyszyn v commissioner v conclusion for the reasons explained above we conclude that peti- tioners are not liable for any deficiency in their federal_income_tax for the absence of a deficiency renders the remaining issues moot the penalties that respondent asserted depend on deficiencies and the joint_and_several_liability of mrs senyszyn is irrelevant in the absence of a deficiency decision will be entered for petitioners f would under 54_tc_742 aff ’d 445_f2d_985 10th cir apply in the present case the traditional view that when a prior judgment is based on alternative grounds each is given preclusive effect against the parties or their privies
